Order modified so as to provide that the fixation of rent at $110 a month be for the period commencing June 1, 1930, and so as to provide that the rent so fixed be paid to the receiver by respondent from that date. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The receiver was entitled to the order which he applied for covering the period from June 1, 1930, and each succeeding month thereafter. (Olive v. Levy, 201 App. Div. 262; Public Bank of New York v. London, 159 id. 484.) There being no dispute as to the value of the premises per month, the order to be entered should fix that amount as the rent per month for each month from June 1, 1930. The receiver was entitled to the rental value of the premises from the date of his appointment, which in this ease was May 31, 1930. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.